Title: Thomas Jefferson to Pascal Etienne Meinadier, 31 August 1819
From: Jefferson, Thomas
To: Meinadier, Pascal Etienne


          
            Sir
            Poplar Forest near Lynchburg Aug. 31. 19.
          
          Your letter of the 14th finds me at an occasional but distant residence from Monticello, so that it did not come to hand till yesterday. the circumstances of my visit to Cette & Agde which you recall to my mind, and the kind attentions recieved there from yourself and father, have left their just impression on my mind, and an equally just desire to prove it by any services I could render you. but at that time I was young and energetic, capable of being useful to others. but 32. or 33. years added to the tally of my age at that time, have produced great change from what I was when you knew me. a body weakened by age and shedding torpidity over the mind, renders me now incapable of any thing useful; to which the further obstacle of distance is added. in the younger counsel of the place where you are, I have no doubt you will find all the aid which their fresher science of the law can give. but before the law can act for your relief, either the culprit, or his property, must be found. the tribunals have nothing to lay hold of, or to bring the case under their coercion, but the person or the property, and the law leaves the search for these to the party complaining. I hope you will be able to find the one or the other, and that so atrocious a scoundrel will not be able to escape the inflictions of the law. a sympathy for your sufferings would have enhanced the pleasure of aiding in this pursuit which the time & decay have taken from me, without lessening the sentiments of esteem & respect of which I tender you the sincere assurance
          
             Th: Jefferson
          
        